AFFIRMED; Opinion Filed July 22, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00421-CR

                             GEVAN KEITH LORING, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-55487-N

                              MEMORANDUM OPINION
                  Before Chief Justice Burns, Justice Myers, and Justice Carlyle
                                    Opinion by Justice Myers
       Appellant Gevan Keith Loring was indicted for possession of a controlled substance

(cocaine) in an amount of less than one gram. The indictment included two enhancement

paragraphs alleging appellant had prior state jail felony convictions for possession of a controlled

substance. Appellant pleaded not guilty and the jury convicted him of the charged offense. In

exchange for his plea of true to the two enhancements, appellant received a sentence of five years’

confinement in the Institutional Division of the Texas Department of Criminal Justice (TDCJ),

probated. Appellant filed a motion for new trial that was overruled by operation of law. In three

issues, he contends the trial court refused to allow him to be represented by the attorney of his

choice; his plea was not entered knowingly and voluntarily; and that the trial court failed to afford

appellant his common law right to allocution. We affirm.
                                            DISCUSSION

              1. Right to be Represented by an Attorney of Appellant’s Choice

       In his first issue, appellant argues the trial court committed reversible error by denying his

constitutional right to be represented by the attorney of appellant’s choice. Appellant claims the

trial court erred in denying his motion to dismiss counsel because it should have conducted a

“substantive inquiry” into appellant’s dissatisfaction with his trial counsel and that it ignored

appellant’s motion for the remainder of the trial.

       Following his arrest, appellant certified on June 9, 2017 that he was indigent and requested

the trial court to appoint counsel to represent him. That same day, the court appointed counsel to

represent appellant. On December 13, 2017, appellant filed a pro se “Motion to Dismiss Counsel,”

which appears to be a standard form motion containing blank lines adjacent to six complaints a

defendant may make regarding his appointed counsel. Appellant placed marks on the lines next

to four of the complaints:




The trial court held a pretrial hearing on January 24, 2018, at which defense counsel and appellant

were present. The trial court denied appellant’s motion to dismiss, stating, “At this point, I’m

going to deny Defendant’s Motion to Dismiss counsel, based on the motion.” Appellant did not

object to the court’s ruling. Defense counsel continued to represent appellant during the remainder

of the proceedings.

                                                –2–
       “A criminal defendant is not entitled to appointed counsel of choice.” Dunn v. State, 819
S.W.2d 510, 520 (Tex. Crim. App. 1991). Once the court has appointed an attorney to represent

an indigent defendant, the defendant has been afforded the protections regarding counsel provided

under the U.S. Constitution and article 26.04 of the Texas Code of Criminal Procedure. See TEX.

CODE CRIM. PROC. ANN. art. 26.04; Malcom v. State, 628 S.W.2d 790, 791 (Tex. Crim. App. [Panel

Op.] 1982).    A defendant is required to accept appointed counsel unless he sufficiently

demonstrates an adequate reason as to why substituted counsel is necessary. See Carroll v. State,

176 S.W.3d 249, 256 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d). A trial court has no duty

to search for counsel who is agreeable to the defendant. King v. State, 29 S.W.3d 556, 566 (Tex.

Crim. App. 2000). If a defendant is dissatisfied with his appointed counsel, he bears the burden to

make the court aware of his dissatisfaction, to state his grounds for the dissatisfaction, and to

substantiate his claim. Hill v. State, 686 S.W.2d 184, 187 (Tex. Crim. App. 1985). Generally,

conclusory allegations of conflicts of interest, disagreements on trial strategy, and personality

conflicts are insufficient to satisfy the defendant’s burden. King, 29 S.W.3d at 566; Carroll, 176
S.W.3d at 256; see also TEX. CODE CRIM. PROC. ANN. art. 26.04(j)(2) (authorizing removal of

appointed counsel after a finding of “good cause”). We review the trial court’s ruling for abuse of

discretion. Carroll, 176 S.W.3d at 256.

       In this case, although appellant filed his motion to substitute counsel in advance of trial, he

did not request a hearing on the motion. At the pretrial hearing, when the trial court ruled on the

motion, appellant did not object to the trial court’s ruling and appellant did not ask for an

opportunity to present evidence to substantiate his complaints. A trial court is not required to hold

a hearing sua sponte on a motion to dismiss counsel. See Hill, 686 S.W.2d at 186; Malcom, 628
S.W.2d at 792; Carroll, 176 S.W.3d at 255-56. The defendant bears the burden of requesting a

hearing and if the record does not show he did so, no error is preserved for our review. Hill, 686

                                                –3–
S.W.2d at 186; Newton v. State, No. 05-08-00153-CR, 2009 WL 2196118, at *2 (Tex. App.—

Dallas July 24, 2009, pet. ref’d) (not designated for publication). Appellant having failed to

request a hearing on his motion to substitute counsel or ask for an opportunity to present evidence,

nothing is preserved for our review. We overrule appellant’s first issue.

                               2. A Knowing and Voluntary Plea

       In his second issue, appellant contends the trial court committed reversible error by

accepting appellant’s punishment pleas once he had made it clear his pleas had not been entered

knowingly and voluntarily. Appellant claims his pleas were involuntary and unknowing because

he entered into them believing he would be permitted to attend a treatment program of his choosing

administered by the Veteran’s Administration and located in Bonham, Texas, rather than being

sent to a Substance Abuse Felony Punishment Facility (SAFPF).

       After the jury found appellant guilty of the charged offense, he elected to have the trial

court assess punishment. The trial court informed appellant:

       On the record. All right. Cause Number F17-55487 styled The State of Texas
       versus Loring, Gevan Keith––or Gevan Keith Loring.

       Let the record reflect the jury came back and returned a verdict of guilty. The
       defendant has elected to go to the Court for punishment.

       Mr. Loring, what’s going to happen now––so you understand what the process is,
       now that the jury has come back with a guilty verdict, now it’s up to the Court to
       assess punishment in this case.

       And what I want to do is make sure I have all the information in front of me before
       I make my decision.

       Do you understand that?

Appellant replied, “Yes, sir,” and the court informed appellant he was going to order the probation

department to interview appellant and prepare a presentence report. The trial court explained that

the probation department would make a recommendation to the court, but punishment was “still

going to be whatever I decide to do.” The court also informed appellant that the presentence report

                                                –4–
was for the court’s use during its consideration in assessing punishment, and that appellant could

choose to testify and put on witnesses at the punishment hearing. Appellant agreed that he

understood that.

       At the March 19, 2018 sentencing hearing, the State told the trial court that it had offered

appellant a sentence of five years’ confinement, probated for five years, in exchange for his plea

of true to the two enhancement paragraphs in the indictment. Appellant agreed that he understood

that was the State’s offer; that he was pleading true to the enhancement paragraphs; and that he

was entering his pleas of true freely and voluntarily. At the State’s request, and with no objection

from appellant, the trial court took judicial notice of appellant’s Assessment Treatment and

Research Services (ATRS) evaluation conducted by the probation department.

       Shortly before appellant’s testimony, the following exchange occurred between appellant

and his trial counsel:

       [DEFENSE COUNSEL]: Mr. Loring, I informed you this morning that the
       evaluation that the ATRS Division of the Probation Department had recommended
       that you go to SAFPF, correct? I told you that?

       [APPELLANT]: No. You said that––that they would give me a probation of my
       choice, meaning five years, and I could go to a rehab of my choice.

       [DEFENSE COUNSEL]: I told you that you’d be able to ask the Judge to go to the
       rehab of your choice, but I told you that probation was recommending that you get
       SAFPF, right?

       [APPELLANT]: No, you didn’t. You didn’t say anything about SAFPF. And she
       keeps doing this over and over again, undermining me.

       THE COURT: All right. Mr. Loring, you understand that I, the Court, set the
       conditions of probation? Do you understand that?

       [APPELLANT]: Yes, sir.

       THE COURT: And what your attorney is explaining to you is that, you know, just
       because the probation recommends treatment, whatever type of treatment, doesn’t
       mean that I will just go along with it. I’ll hear what you have to say and make a
       consideration, but it’s going to be up to me to do what I think is best.

Asked what type of treatment he would like the court to order, appellant replied that he wanted to
                                                –5–
be sent to in-patient rehabilitation at “Bonham,” a military rehabilitation center, and not to SAFPF,

because he did not want to spend any more time in jail.

       In accordance with the plea agreement between appellant and the State, the trial court

sentenced appellant to five years’ confinement in the TDCJ, probated. But contrary to appellant’s

request, the court ordered appellant to go to SAFPF as one of the conditions of probation.

Condition (t) of appellant’s conditions of community supervision provided in part that appellant

would “participate for an indeterminate term of confinement and treatment of not less than 90 days

or more than twelve months in the Substance Abuse Felony Punishment Facility Operated [sic] by

the Institutional Division of the Texas Department of Criminal Justice.” The record includes the

following exchange between appellant and the trial court:

       THE COURT: One of those conditions is that you go to SAFPF. Just so you know,
       they will send me progress reports about how you’re doing. It’s a really good
       program. I’ve visited there myself. I know people who have gone through it, and
       it’s––it’s a time for you to just focus on yourself, focus on your needs.

       You’re not a––you’re not a bad person, but it’s your substance abuse that’s making
       you do some of these things. Hopefully, we will get you––

       THE DEFENDANT: I understand that you don’t focus on yourself. You focus on
       others, like, telling on somebody that didn’t make up their bed and stuff, and that
       causes a lot of problems.

       THE COURT: A lot of people––a lot of people say different things in jail that are
       not true. Focus on––on––on the program––

       THE DEFENDANT: Then I have to stay another six months in jail.

       THE COURT: It’s not––it’s not that long. There’s somewhat of a waiting period,
       but it’s not another six months.

       THE DEFENDANT: Six months, I know, at the most because most people that I’ve
       seen go through that program have to stay six months.

       I was trying to––where I can get in a program and work at the VA and give me the
       opportunity to see my daughter graduate.

       THE COURT: I understand, Mr. Loring, but that is the Court’s sentence at this
       time. You will be on probation. Once you get out, you’re going to be on––you’re
       going to still be on probation––
                                                –6–
       THE DEFENDANT: See, that wasn’t––that wasn’t told to me about Bonham. I
       don’t think I would have came up with the decision of this offer because, you know,
       I’m already a year and six months in here, and then six months in Bonham, that’s
       like a two-year sentence.

       THE COURT: All right, Mr. Loring. So at this time, that is the Court’s sentence.
       You know, you’re going to be on probation, and one of those conditions is that you
       complete the SAFPF program, okay? So at this time, is there anything else from
       either side?

       [DEFENSE COUNSEL]: Nothing, Your Honor.

       [STATE]: Nothing, Your Honor.

       The voluntariness of a plea is determined from the totality of the circumstances viewed in

light of the entire record. Ducker v. State, 45 S.W.3d 791, 796 (Tex. App.—Dallas 2001, no pet.).

A trial court’s substantial compliance in admonishing a defendant under article 26.13 is sufficient

in the absence of a showing the defendant was not aware of the consequences of his plea and that

he was misled or harmed by the court’s admonishment. Richards v. State, 562 S.W.2d 456, 458

(Tex. Crim. App. 1977) (opinion on reh’g). When the record reflects that a defendant was properly

admonished, a prima facie showing exists that the guilty plea was entered knowingly and

voluntarily. Martinez v. State, 981 S.W.2d 195, 197 (Tex. Crim. App. 1998). The burden then

shifts to the defendant to establish that, notwithstanding the statutory admonishments, he did not

fully understand the consequences of his plea such that he suffered harm. Id. “An accused who

attests that he understands the nature of his guilty plea and that it is voluntary has a heavy burden

on appeal to show that his plea was involuntary.” Starz v. State, 309 S.W.3d 110, 117 (Tex. App.—

Houston [1st Dist.] 2009, pet. ref’d). A plea is not rendered involuntary simply because a

defendant received a greater punishment than he anticipated. Tovar–Torres v. State, 860 S.W.2d
176, 178 (Tex. App.—Dallas 1993, no pet.) (per curiam).

       There has been no showing in this record that defense counsel or the trial court made any

misstatements or omissions that would have caused appellant to believe his pleas of true would

entitle him to his preferred conditions of probation. In fact, as we have already seen, the trial court
                                                 –7–
admonished appellant at the conclusion of the guilt-innocence phase of the trial that it had the

authority to order conditions of probation and it did not have to accept appellant’s preference for

rehabilitation or the probation department’s recommendations. Appellant indicated he understood

this admonishment. And later, at the punishment hearing, after appellant acknowledged he was

entering his pleas freely and voluntarily, the trial court admonished appellant that the court would

set the conditions of probation. Appellant again indicated he understood this admonishment. The

court further informed appellant that although it would consider recommendations and appellant’s

testimony, it would not just “go along with” what the probation department recommended and that

“it’s going to be up to me to do what I think is best.”

       There is prima facie evidence in this record that appellant’s plea was voluntary. See

Martinez, 981 S.W.2d at 197. Appellant was made fully aware of the consequences of his pleas

and he did not seek to withdraw those pleas. Furthermore, the record reflects that appellant was

aware of the fact that his preferred probation condition, the Bonham treatment facility, was not a

guarantee and that the court would ultimately set the conditions of probation. There is no

indication in this record that appellant and the State had any agreement regarding the conditions

of appellant’s probation. The fact that the trial court imposed SAFPF as a condition of probation

rather than appellant’s preferred probation condition does not render his pleas unknowing or

involuntary. See Tovar-Torres, 860 S.W.2d at 178. We conclude appellant has failed to show that

he entered his pleas involuntarily and unknowingly, and we overrule appellant’s second issue.

                               3. Common Law Right to Allocution

       In his third issue, appellant argues the trial court erred by failing to afford him his common

law right to allocution, such that he should receive a new punishment hearing at which his common

law right to allocution is not violated.

       At the start of the March 19, 2018 sentencing hearing, the trial court was informed that

                                                –8–
appellant and the State had reached an agreement that appellant would receive a sentence of five

years’ confinement in return for his plea of true to the indictment’s two enhancement paragraphs.

Appellant entered his pleas of true and, after hearing his testimony, the trial court asked, “Is there

any legal reason why sentence should not be imposed at this time?” Appellant’s trial counsel

replied, “No, Your Honor.” The trial court then sentenced appellant to the agreed punishment, and

the proceedings concluded. Appellant did not lodge any objection. Appellant first complained

about a possible violation of his alleged common-law right to allocution in his motion for new

trial, filed on April 5, 2018.

        Allocution refers to a trial court’s inquiry as to whether a criminal defendant wishes to

“‘speak in mitigation of the sentence to be imposed.’” Eisen v. State, 40 S.W.3d 628, 631-32 (Tex.

App.—Waco 2001, pet. ref’d) (quoting A DICTIONARY OF MODERN LEGAL USAGE 45 (Bryan A.

Garner ed., 2nd ed., Oxford 1995)); see also Nelson v. State, No. 05-18-00938-CR, 2019 WL
2121051, at *5 (Tex. App.––Dallas May 15, 2019, no pet.) (mem. op., not designated for

publication). Article 42.07 of the code of criminal procedure, which implements a statutory right

to allocution, requires the defendant to be asked, before sentence is pronounced, “whether he has

anything to say why the sentence should not be pronounced against him.” TEX. CODE CRIM. PROC.

ANN. art. 42.07.

        In this case, appellant complains he was denied his common law right to allocution, but

any common law right of allocution must be preserved by making a timely and specific objection

in the trial court and obtaining a ruling. McClintick v. State, 508 S.W.2d 616, 618 (Tex. Crim.

App. 1974) (op on reh’g); Nelson, 2019 WL 2121051, at *5; see also TEX. R. APP. P. 33.1(a)(1).

Appellant did not object during the sentencing hearing that he had been denied any right to

allocution, common law or otherwise. See Landers v. State, 402 S.W.3d 252, 254 (Tex. Crim.

App. 2013) (“An appellant fails to preserve error by failing to object when he had the

                                                 –9–
opportunity.”) (quoting Rickels v. State, 108 S.W.3d 900, 902 (Tex. Crim. App. 2003)). Although

appellant raised the complaint in his motion for new trial, “an appellant may raise a sentencing

issue in a motion for new trial for the first time only if the appellant did not a have the opportunity

to object in the punishment hearing.” Burt v. State, 396 S.W.3d 574, 577 n. 4 (Tex. Crim. App.

2013) (quoting Hardeman v. State, 1 S.W.3d 689, 690 (Tex. Crim. App. 1999)); see also

McClintick, 508 S.W.2d at 618; Nelson, 2019 WL 2121051, at *5. Appellant had the opportunity

to object prior to sentencing that the trial court had denied him a right to allocution, but appellant

did not do so. Accordingly, he failed to preserve the issue for our review. We overrule appellant’s

third issue.

        We affirm the trial court’s judgment.


                                                               /Lana Myers/
                                                               LANA MYERS
                                                               JUSTICE


Do Not Publish
TEX. R. APP. 47.2(b)
180421F.U05




                                                –10–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 GEVAN KEITH LORING, Appellant                         On Appeal from the 195th Judicial District
                                                       Court, Dallas County, Texas
 No. 05-18-00421-CR         V.                         Trial Court Cause No. F17-55487-N.
                                                       Opinion delivered by Justice Myers. Chief
 THE STATE OF TEXAS, Appellee                          Justice Burns and Justice Carlyle
                                                       participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

Judgment entered this 22nd day of July, 2019.




                                                –11–